Nebraska Advance Sheets
	                    FIRST NAT. BANK OF OMAHA v. DAVEY	835
	                             Cite as 285 Neb. 835

             First National Bank of Omaha, appellant,
                   v. Scott L. Davey and Deborah
                         A. Davey, appellees.
                                    ___ N.W.2d ___

                          Filed May 3, 2013.     No. S-12-761.

 1.	 Limitations of Actions. Which statute of limitations applies is a question of law.
 2.	 Statutes. Statutory interpretation is a question of law.
 3.	 Judgments: Appeal and Error. When reviewing questions of law, an appellate
     court has an obligation to resolve the questions independently of the conclusion
     reached by the trial court.
 4.	 Trusts: Deeds: Foreclosure: Mortgages. The Nebraska Trust Deeds Act recog-
     nizes the existence of two different methods of foreclosing a trust deed: (1) by
     nonjudicial foreclosure, which relies upon the exercise of the trustee’s power of
     sale pursuant to the act, or (2) by judicial foreclosure in the manner of mortgages,
     which does not depend upon or use the trustee’s power of sale, but, rather, results
     in a sheriff’s sale by decree of the district court.
 5.	 Promissory Notes: Mortgages: Foreclosure: Equity. A suit on a note, secured
     by a real estate mortgage, is a suit at law, independent, separate, and distinct from
     a suit in equity to foreclose and satisfy a mortgage.
 6.	 Trusts: Deeds: Statutes. Because trust deeds did not exist at common law, the
     trust deed statutes are to be strictly construed.
 7.	 Statutes. In the absence of any indication to the contrary, statutory language is to
     be given its plain and ordinary meaning.
 8.	 Trusts: Deeds: Foreclosure. The judicial foreclosure of a trust deed does not
     result in the sale of property under a trust deed.
 9.	 Trusts: Deeds: Foreclosure: Limitations of Actions. A deficiency action
     brought after the judicial foreclosure of a trust deed is not governed by
     the 3-month statute of limitations set forth in Neb. Rev. Stat. § 76-1013
     (Reissue 2009).
10.	 Statutes: Appeal and Error. When possible, an appellate court will try to avoid
     a statutory construction that would lead to an absurd result.

  Appeal from the District Court for Douglas County:
Marlon A. Polk, Judge. Reversed and remanded for further
proceedings.

  Donald J. Pavelka, Jr., and Patricia D. Schneider, of Locher,
Pavelka, Dostal, Braddy & Hammes, L.L.C., for appellant.

  Thalia Downing Carroll, of Thompson Law Office, P.C.,
L.L.O., for appellees.
    Nebraska Advance Sheets
836	285 NEBRASKA REPORTS



  Heavican, C.J., Wright, Connolly, Stephan, Miller-Lerman,
and Cassel, JJ.

      Cassel, J.
                       INTRODUCTION
   In this appeal, we must determine whether the special
3-month statute of limitations on actions for deficiency set
forth in the Nebraska Trust Deeds Act (Act)1 applies where a
lender elects to judicially foreclose upon the real estate. We
conclude that the special limitation applies only where the
property has been sold by exercising the power of sale set
forth in the trust deed. As we will explain, our conclusion fol-
lows from our previous decisions under the Act, is faithful to
the plain language of the statute, avoids absurd results, and is
consistent with decisions in other states. We therefore reverse
the contrary decision of the district court.

                         BACKGROUND
   In 2009, in exchange for a loan of money, Scott L. Davey
and Deborah A. Davey gave a promissory note to the First
National Bank of Omaha (First National) and secured the loan
with a trust deed upon specific real property. When the Daveys
defaulted on the note, First National initiated foreclosure pro-
ceedings in the district court for Washington County, Nebraska.
Pursuant to a decree from that court, the property was sold by
sheriff’s sale on April 28, 2011. The district court confirmed
the sale by an order entered on May 17.
   Because the proceeds of the sheriff’s sale were not sufficient
to cover the full amount of the loan, First National filed a com-
plaint in the district court for Douglas County to recover the
deficiency. In the Daveys’ answer, they raised the affirmative
defense of the statute of limitations. Both parties subsequently
filed motions for summary judgment.
   After a hearing, the district court concluded that First
National’s action was governed by the statute of limitations in

 1	
      Neb. Rev. Stat. §§ 76-1001 to 76-1018 (Reissue 2009 & Cum. Supp.
      2010).
                        Nebraska Advance Sheets
	                   FIRST NAT. BANK OF OMAHA v. DAVEY	837
	                            Cite as 285 Neb. 835

§ 76-1013 and not the general statute of limitations for actions
on written contracts in Neb. Rev. Stat. § 25-205 (Reissue
2008). It found that the Act “is unambiguous, and therefore
does not need any interpretation by this [c]ourt, in its expres-
sion of the statutory time period for when a deficiency action
must be brought.” In support of its conclusion, the court cited
to our decision in Sports Courts of Omaha v. Meginnis2 and
the Nebraska Court of Appeals’ decision in Boxum v. Munce.3
Because First National filed its complaint 99 days after the
sheriff’s sale, the court held that the action was barred by
the statute of limitations in § 76-1013. Accordingly, the court
denied First National’s motion for summary judgment and
granted the Daveys’ motion for summary judgment.
   First National timely appeals. Pursuant to statutory author-
ity, we moved the case to our docket.4

                 ASSIGNMENTS OF ERROR
   First National makes five assignments of error, all of which
essentially claim that the district court erred in applying the
3-month statute of limitations of § 76-1013 to a deficiency
action following judicial foreclosure of a trust deed.

                  STANDARD OF REVIEW
   [1-3] Which statute of limitations applies5 and matters
of statutory interpretation6 are both questions of law. When
reviewing questions of law, an appellate court has an obliga-
tion to resolve the questions independently of the conclusion
reached by the trial court.7


 2	
      Sports Courts of Omaha v. Meginnis, 242 Neb. 768, 497 N.W.2d 38
      (1993).
 3	
      Boxum v. Munce, 16 Neb. Ct. App. 731, 751 N.W.2d 657 (2008).
 4	
      See Neb. Rev. Stat. § 24-1106 (Reissue 2008).
 5	
      See Fitzgerald v. Community Redevelopment Corp., 283 Neb. 428, 811
N.W.2d 178 (2012).
 6	
      See Kaapa Ethanol v. Board of Supervisors, ante p. 112, 825 N.W.2d 761
      (2013).
 7	
      See Spady v. Spady, 284 Neb. 885, 824 N.W.2d 366 (2012).
    Nebraska Advance Sheets
838	285 NEBRASKA REPORTS



                           ANALYSIS
   Before we turn to the specific language of § 76-1013 set-
ting forth the special statute of limitations, we first recall
the broader statutory scheme of which it is a part. The Act
authorizes a trust deed to be used as a security device in
Nebraska8 and provides that real property can be conveyed by
trust deed to a trustee as a means to secure the performance
of an obligation.9 The Act includes detailed procedures that,
in the event of a breach of the underlying obligation, permit
the trust property to be sold without the involvement of any
court.10 Specifically, the Act allows a trust deed to expressly
confer upon a trustee the power of sale.11 Pursuant to this
power of sale, a trustee can sell the property conveyed by
a trust deed without any court’s authorization or direction,
though the trustee must comply with procedural requirements
contained in the Act.12 Because the Act allows the property
securing an obligation to be sold without the judicial involve-
ment that would be required to foreclose upon a mortgage,
the proceedings surrounding a trustee’s sale pursuant to the
Act are sometimes referred to as “nonjudicial foreclosure”13 or
“trustee foreclosure.”14
   [4] The specific statute within the Act that authorizes the
conferral of the power of sale upon the trustee is § 76-1005.
According to this section, under the power of sale, “the trust
property may be sold in the manner provided in [the Act]
after a breach of an obligation for which the trust property is


 8	
      See Blair Co. v. American Savings Co., 184 Neb. 557, 169 N.W.2d 292
      (1969).
 9	
      See § 76-1002(1).
10	
      See §§ 76-1006 to 76-1011.
11	
      See § 76-1005.
12	
      See §§ 76-1006 to 76-1011.
13	
      See Westin Hills v. Federal Nat. Mortgage Assn., 283 Neb. 960, 814
N.W.2d 378 (2012).
14	
      See, e.g., PSB Credit Servs. v. Rich, 251 Neb. 474, 558 N.W.2d 295
      (1997).
                        Nebraska Advance Sheets
	                   FIRST NAT. BANK OF OMAHA v. DAVEY	839
	                            Cite as 285 Neb. 835

conveyed as security.”15 But this section also states that a trust
deed “may be foreclosed in the manner provided by law for
the foreclosure of mortgages on real property.”16 In this way,
the Act recognizes the existence of two different methods of
foreclosing a trust deed: (1) by nonjudicial foreclosure, which
relies upon the exercise of the trustee’s power of sale pursuant
to the Act, or (2) by judicial foreclosure in the manner of mort-
gages, which does not depend upon or use the trustee’s power
of sale, but, rather, results in a sheriff’s sale by decree of the
district court.17
   [5] If the proceeds from the sale in a judicial foreclosure
are not sufficient to cover the full amount of the underly-
ing obligation, the creditor is permitted to bring an action
to recover the deficiency.18 And we have held that “a suit on
a note, secured by a real estate mortgage, is a suit at law,
independent, separate[,] and distinct from a suit in equity to
foreclose and satisfy a mortgage.”19 In contrast, a deficiency
action is specifically authorized by § 76-1013 following the
exercise of the power of sale of a trust deed under the Act.
Section 76-1013 provides as follows: “At any time within
three months after any sale of property under a trust deed, as
hereinabove provided, an action may be commenced to recover
the balance due upon the obligation for which the trust deed
was given as security . . . .” We have interpreted this statute
as creating a statute of limitations.20 It necessarily follows that
this statute of limitations applies only to the action created by
§ 76-1013 and not to the “independent, separate, and distinct”



15	
      § 76-1005.
16	
      Id.
17	
      See, e.g., Bank of Papillion v. Nguyen, 252 Neb. 926, 567 N.W.2d 166
      (1997); PSB Credit Servs. v. Rich, supra note 14.
18	
      See, e.g., Carman v. Gibbs, 220 Neb. 603, 371 N.W.2d 283 (1985).
19	
      Federal Farm Mtg. Corporation v. Thiele, 137 Neb. 626, 632, 290 N.W.
471, 473 (1940).
20	
      See, e.g., Sports Courts of Omaha v. Meginnis, supra note 2.
    Nebraska Advance Sheets
840	285 NEBRASKA REPORTS



action at law upon a promissory note following the comple-
tion of a judicial foreclosure.21
   In the instant case, First National filed an action to recover
the deficiency remaining on the obligation after sale of the
Daveys’ property in judicial foreclosure. The action was filed
more than 3 months after the sheriff’s sale, and the Daveys
raised the statute of limitations as an affirmative defense.
Because First National foreclosed upon the relevant trust deed
as if it were a mortgage instead of following the procedures
for nonjudicial foreclosure provided in the Act, First National
argued that the general 5-year statute of limitations for actions
on written contracts applied, under which its action would
have been timely.22 Essentially, the parties disagreed as to
whether the statute of limitations in § 76-1013 applied to defi-
ciency actions brought after either kind of foreclosure allowed
by the Act or only to deficiency actions filed after the sale of
property pursuant to the trustee’s power of sale. The district
court held that the 3-month statute of limitations in § 76-1013
applied to deficiency actions filed after both types of fore-
closure, thereby making First National’s deficiency action
untimely. We must now decide whether the court properly
reached this conclusion.
   [6,7] In considering this question, we interpret and apply
the language of § 76-1013, specifically the language “sale of
property under a trust deed, as hereinabove provided.” The Act,
of which this statute is a part, “authorizes the use of a secu-
rity device which was not available prior to its enactment.”23
Because the Act made a change in common law, we strictly
construe the statutes comprising the Act,24 as have previous
courts interpreting the Act.25 Thus, because trust deeds did not

21	
      See Federal Farm Mtg. Corporation v. Thiele, supra note 19.
22	
      See § 25-205.
23	
      Blair Co. v. American Savings Co., supra note 8, 184 Neb. at 558, 169
      N.W.2d at 294.
24	
      See Blaser v. County of Madison, ante p. 290, 826 N.W.2d 554 (2013).
25	
      See State Bank of Trenton v. Lutz, 14 Neb. Ct. App. 884, 719 N.W.2d 731
      (2006).
                        Nebraska Advance Sheets
	                   FIRST NAT. BANK OF OMAHA v. DAVEY	841
	                            Cite as 285 Neb. 835

exist at common law, the trust deed statutes are to be strictly
construed.26 In the absence of any indication to the contrary,
we also give the language of § 76-1013 its plain and ordi-
nary meaning.27
   Although § 76-1013 includes the special statute of limita-
tions, its language sets forth numerous requirements bearing
on the determination of a deficiency after the exercise of the
power of sale. Section 76-1013 provides:
         At any time within three months after any sale of
      property under a trust deed, as hereinabove provided,
      an action may be commenced to recover the balance due
      upon the obligation for which the trust deed was given as
      security, and in such action the complaint shall set forth
      the entire amount of the indebtedness which was secured
      by such trust deed and the amount for which such prop-
      erty was sold and the fair market value thereof at the date
      of sale, together with interest on such indebtedness from
      the date of sale, the costs and expenses of exercising the
      power of sale and of the sale. Before rendering judgment,
      the court shall find the fair market value at the date of
      sale of the property sold. The court shall not render judg-
      ment for more than the amount by which the amount of
      the indebtedness with interest and the costs and expenses
      of sale, including trustee’s fees, exceeds the fair market
      value of the property or interest therein sold as of the
      date of the sale, and in no event shall the amount of said
      judgment, exclusive of interest from the date of sale,
      exceed the difference between the amount for which the
      property was sold and the entire amount of the indebted-
      ness secured thereby, including said costs and expenses
      of sale.
(Emphasis supplied.)
   This court has already interpreted the key phrase “sale of
property under a trust deed” as used in § 76-1013. In Bank of

26	
      Id.
27	
      See In re Interest of Christopher T., 281 Neb. 1008, 801 N.W.2d 243
      (2011).
    Nebraska Advance Sheets
842	285 NEBRASKA REPORTS



Papillion v. Nguyen,28 we held that “[t]he phrase ‘sale of prop-
erty under a trust deed’ contained in § 76-1013 clearly refers
to the exercise of the power of sale conferred by the trust deed
upon the trustee pursuant to the statutory authority contained
in § 76-1005.” Thus, as previously interpreted by this court,
the language of § 76-1013 indicates that the 3-month statute of
limitations applies only to deficiency actions filed after the sale
of property pursuant to the trustee’s power of sale conveyed in
a trust deed.
   [8,9] In judicial foreclosure, the sale of property is ordered
by the court.29 The sale does not rely upon the exercise of
the trustee’s power of sale, but is conducted by a sheriff or
another authorized person.30 Consequently, under the reason-
ing of Bank of Papillion v. Nguyen,31 the judicial foreclosure
of a trust deed does not result in the “sale of property under
a trust deed.” Because it does not fall under the statutory
language in § 76-1013, a deficiency action brought after the
judicial foreclosure of a trust deed is not governed by the
3-month statute of limitations. Rather, it is governed by the
general statute of limitations for actions on written contracts
in § 25-205.
   The Daveys’ arguments on appeal do not dissuade us from
this conclusion. They argue that § 76-1013 should apply to
deficiency actions following judicial foreclosure as well as
nonjudicial foreclosure, because the phrase “as hereinabove
provided” in the statute refers back to § 76-1005, which sec-
tion allows for the sale of property either by trustee’s sale or
in the manner of a mortgage. Because § 76-1005 is before—or
above—§ 76-1013 within the Act and allows for two types of
sale, the Daveys contend that the statutory language referring
to the sale of property “as hereinabove provided” refers to both
methods of foreclosure. We find this argument unpersuasive for
three reasons.

28	
      Bank of Papillion v. Nguyen, supra note 17, 252 Neb. at 933, 567 N.W.2d
      at 170.
29	
      See Neb. Rev. Stat. § 25-2138 (Reissue 2008).
30	
      See Neb. Rev. Stat. § 25-2144 (Cum. Supp. 2012).
31	
      See Bank of Papillion v. Nguyen, supra note 17.
                        Nebraska Advance Sheets
	                   FIRST NAT. BANK OF OMAHA v. DAVEY	843
	                            Cite as 285 Neb. 835

   First, the language of § 76-1013 demonstrates that the stat-
ute’s applicability is limited to deficiency actions brought after
nonjudicial foreclosure by a trustee. As interpreted by this
court in Bank of Papillion v. Nguyen,32 the phrase “under a
trust deed” limits the 3-month statute of limitations to actions
commenced after a trustee’s sale. Furthermore, § 76-1013
explicitly states that the “costs and expenses of sale” include
trustee’s fees. Such fees are incurred only when a trustee
renders services.33 And as noted previously, a trustee is not
involved in the sale of property in a judicial foreclosure.
Consequently, trustee’s fees are incurred only in a nonjudicial
foreclosure. Section 76-1013 also requires a court to find the
fair market value of the property before rendering judgment in
a deficiency action. In judicial foreclosure proceedings, this
determination is implicitly made when the sale is confirmed by
the court.34 The sale confirmation statute speaks of the court’s
being satisfied that the property sold for “fair value.”35 Where
the evidence establishes that the sale price was inadequate, it is
the duty of the court to deny confirmation of the judicial sale.36
Thus, in a judicial foreclosure, the determination of value has
already been made before the commencement of any action
for deficiency. The finding of fair market value required by
§ 76-1013 is only necessary during a deficiency action when
the trust deed was nonjudicially foreclosed. Taken together,
these specific provisions clearly dictate that § 76-1013 applies
only to deficiency actions brought after a trustee’s sale, in
which case the specific phrase “as hereinabove provided”
refers to the statutory procedures for trustee’s sale as set forth
in the Act.
   [10] Second, the Daveys’ interpretation of § 76-1013, if
adopted, could lead to an absurd result. Unlike the trustee’s
sale in a nonjudicial foreclosure, a sheriff’s sale must be

32	
      See id.
33	
      See Arizona Motor Speedway v. Hoppe, 244 Neb. 316, 506 N.W.2d 699
      (1993).
34	
      See Neb. Rev. Stat. § 25-1531 (Reissue 2008).
35	
      See id.
36	
      First Nat. Bank of York v. Critel, 251 Neb. 128, 555 N.W.2d 773 (1996).
    Nebraska Advance Sheets
844	285 NEBRASKA REPORTS



confirmed by the court.37 The debtor must be given 10 days’
notice of any hearing on the confirmation of the sale.38 And
the debtor can petition the court to set aside the sale for up
to 60 days after a sale is confirmed.39 At oral argument, the
Daveys contended that the 3-month statute of limitations in
§ 76-1013 would begin to run on the date of sale even where
confirmation of sale is required. They also acknowledged
that if this statute were applied to deficiency actions filed
after a judicial foreclosure, the statute of limitations could
run before a sale is confirmed. Although they asserted that a
confirmation could be routinely obtained within the 3-month
period, we do not share their conviction. As such, under the
Daveys’ interpretation, a debtor could deprive a creditor of
the ability to bring a deficiency action simply by challeng-
ing the validity of a sale or its confirmation so as to run out
the statute of limitations. When possible, an appellate court
will try to avoid a statutory construction that would lead
to an absurd result.40 The Daveys’ interpretation permits an
absurd result.
   Third, despite the Daveys’ argument to the contrary, the
cases they use to support their interpretation do not directly
speak to the issue raised in this appeal. They cite to Sports
Courts of Omaha v. Meginnis41 and Boxum v. Munce42 for
the proposition that “the court must look to the obligation to
determine application of §76-1013.”43 While this is an accurate
statement from these cases, it must be viewed within the con-
text of the precise issue before those courts.
   In Sports Courts of Omaha v. Meginnis,44 this court defined
the deficiency action governed by § 76-1013 as an action

37	
      See § 25-1531.
38	
      See id.
39	
      See id.
40	
      Bacon v. DBI/SALA, 284 Neb. 579, 822 N.W.2d 14 (2012).
41	
      Sports Courts of Omaha v. Meginnis, supra note 2.
42	
      Boxum v. Munce, supra note 3.
43	
      Brief for appellees at 8.
44	
      Sports Courts of Omaha v. Meginnis, supra note 2.
                        Nebraska Advance Sheets
	                   FIRST NAT. BANK OF OMAHA v. DAVEY	845
	                            Cite as 285 Neb. 835

brought on the underlying obligation and not on the trust
deed. We rejected the argument that the statute of limitations
in § 76-1013 did not apply to actions brought against parties
who had no interest in the property identified in the trust deed,
holding that the statute of limitations in § 76-1013 applied
to actions brought to recover a deficiency on the underly-
ing obligation. Therefore, since the deficiency action was
brought against an individual who was a comaker of the origi-
nal promissory note, the statute of limitations in § 76-1013
applied even though he had no interest in the property that had
been foreclosed.
   Similarly, in Boxum v. Munce,45 the Nebraska Court of
Appeals clarified that § 76-1013 does not cover actions brought
on a guaranty, even if it guarantees payment of the obligation
that was foreclosed. In defining the specific issue before the
court, the Court of Appeals stated as follows:
         The key to the issue before us is recognition that the
      3-month limitation is applicable to a suit which seeks a
      deficiency judgment on a particular obligation that was
      secured by the particular trust deed that was foreclosed.
      The 3-month statute of limitations applies only when the
      suit for deficiency is on the obligation for which the fore-
      closed trust deed was given as security.46
   Thus, the courts in both Sports Courts of Omaha v. Meginnis47
and Boxum v. Munce48 were deciding what constitutes a defi-
ciency action as contemplated by § 76-1013. To decide this,
the courts did “look to the obligation,” as the Daveys argue,49
but neither of these cases addressed the precise question at
issue in the present appeal—whether § 76-1013 applies to the
judicial foreclosure of a trust deed. Furthermore, the proper-
ties in both of the cases cited by the Daveys were sold by
trustee’s sale, further limiting the applicability of these cases to

45	
      Boxum v. Munce, supra note 3.
46	
      Id. at 738, 751 N.W.2d at 662.
47	
      Sports Courts of Omaha v. Meginnis, supra note 2.
48	
      Boxum v. Munce, supra note 3.
49	
      Brief for appellees at 8.
    Nebraska Advance Sheets
846	285 NEBRASKA REPORTS



the instant appeal, which involves a judicial foreclosure. The
cases cited by the Daveys do not affect our determination of
whether § 76-1013 applies to deficiency actions brought after
the judicial foreclosure of a trust deed.
   The Daveys’ arguments for a broader interpretation of
§ 76-1013 do not persuade us to depart from the interpreta-
tion previously adopted by this court in Bank of Papillion v.
Nguyen.50 Under that precedent, we are bound to find that the
statute of limitations in § 76-1013 does not apply to deficiency
actions brought following the judicial foreclosure of a trust
deed, but only to deficiency actions filed after the sale of prop-
erty pursuant to the trustee’s power of sale. The district court
erred in concluding otherwise.
   We find further support for this conclusion in the decisions
of other states having similar statutes. An Idaho court address-
ing the precise issue rejected the approach now urged by the
Daveys.51 The Supreme Court of Utah considered an analogous
question of which attorney fees statute applied to a trust deed
judicially foreclosed as a mortgage.52 The Utah court observed
that the Utah statute made it optional with the beneficiary of
the trust deed whether to foreclose the trust property after a
breach of an obligation in a manner provided for foreclosure
of mortgages or to have the trustee proceed under the power of
sale provided therein. The court rejected the debtors’ argument
that the smaller amount dictated by the attorney fee provision
of their trust deed act controlled the fees for a judicial foreclo-
sure. This reasoning is consistent with the language of the Act
and bolsters our conclusion.
                        CONCLUSION
   Based on a previous interpretation by this court, we con-
clude that the statute of limitations in § 76-1013 applies only
to deficiency actions filed after the exercise of the power of
sale provided in a trust deed. A deficiency action brought

50	
      Bank of Papillion v. Nguyen, supra note 17.
51	
      Thompson v. Kirsch, 106 Idaho 177, 677 P.2d 490 (Idaho App. 1984).
52	
      Security Title Company v. Payless Builders Supply, 17 Utah 2d 179, 407
P.2d 141 (1965).
                   Nebraska Advance Sheets
	              FIRST NAT. BANK OF OMAHA v. DAVEY	847
	                       Cite as 285 Neb. 835

following the judicial foreclosure of a trust deed is governed
by the general 5-year statute of limitations for actions on writ-
ten contracts in § 25-205. Because First National’s deficiency
action was brought within 5 years of the judicial sale of the
real property, the district court erred in granting the Daveys’
motion for summary judgment on the ground that the action
was barred as untimely. Accordingly, we reverse the judgment
and remand the cause for further proceedings consistent with
this opinion.
	R eversed and remanded for
	                                 further proceedings.
   McCormack, J., participating on briefs.